Case 7:18-cv-00160-LSC Document 90-1 Filed 03/04/19 Page 1 of 3            FILED
                                                                  2019 Mar-04 PM 03:25
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




          Exhibit A




                                                             App. 001
        Case 7:18-cv-00160-LSC Document 90-1 Filed 03/04/19 Page 2 of 3




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION

KIMBERLY and JOHN STAPLES,                     §
                                               §
     Plaintiffs,                               §
                                               §
v.                                             §     Case No. 7:18-cv-00160-LSC
                                               §
H. WALKER ENTERPRISES, LLC,                    §
RENAISSANCE MAN FOOD                           §
SERVICES, LLC, and                             §
SIMMONS,                                       §
                                               §
      Defendants.                              §

        DECLARATION OF TALLEY R. PARKER IN SUPPORT OF
          DEFENDANT SIMMONS PREPARED FOODS, INC.'S
          OPPOSITION TO PLAINTIFF KIMBERLY STAPLES'
        MOTION FOR SUMMARY JUDGMENT AS TO LIABILITY

      1.     My name is Talley R. Parker. I am over 21 years of age and am fully

competent to make this declaration. I have personal knowledge of all facts recited

herein and state that such facts are true and correct.

      2.     I am an attorney with the law firm of Jackson Lewis P.C., 500 N. Akard,

Suite 2500, Dallas, Texas 75201, and I represent Defendant Simmons Prepared

Foods, Inc. ("Simmons") in the above-referenced action. I respectfully submit this

declaration in support of Simmons' Opposition to Plaintiff Kimberly Staples' ("Mrs.

Staples") Motion for Summary Judgment as to Liability ("Motion").




                                           1                               App. 002
        Case 7:18-cv-00160-LSC Document 90-1 Filed 03/04/19 Page 3 of 3




      3.     Attached as Exhibit 1 to Simmons' Opposition to Mrs. Staples' Motion

is a true and correct copy of the oral deposition of David Jackson.

      4.     Attached as Exhibit 2 to Simmons' Opposition to Mrs. Staples' Motion

is a true and correct copy of the oral deposition of Kimberly Staples.

      5.     Attached as Exhibit 3 to Simmons' Opposition to Mrs. Staples' Motion

is a true and correct copy of the oral deposition of John Staples.

      6.     Attached as Exhibit 4 to Simmons' Opposition to Mrs. Staples' Motion

is a true and correct copy of a check representing a commission payment sent to

Direct Sales and Marketing, LLC from Renaissance Man Food Services, LLC's bank

account.

      7.     Attached as Exhibit 5 to Simmons' Opposition to Mrs. Staples' Motion

is a true and correct copy of a recorded transcript of John Staples' termination

meeting with Herschel Walker on December 27, 2018.

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on March 4, 2019.




                                          2                                  App. 003
